Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t discloses:
 “A device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining video content from a video content server over a communication network;
determining a quality parameter for each of a plurality of adjusted video content; determining a quality parameter threshold for each of the plurality of adjusted video content;
adjusting the video content to generate the plurality of adjusted video content, wherein each of the plurality of adjusted video content comprises a different point cloud density according to the quality parameter, wherein the quality parameter for each of the plurality of adjusted video content is above the quality parameter threshold;
receiving, over the communication network, a request for the video content from a video content application on a communication device;
determining a first distance from a first viewpoint to a point-cloud object within the video content application of the communication device;

providing, over the communication network, the first adjusted video content to the communication device, wherein the communication device presents the first adjusted video content using the video content application;
 determining a second distance from a second viewpoint to the point-cloud object within the video content application of the communication device in response to detecting a change from the first viewpoint to the second viewpoint;
selecting a second adjusted video content from the plurality of adjusted video content based on the second distance from the second viewpoint to the point-cloud object and a second quality parameter associated with the second adjusted video content; and
providing, over the communication network, the second adjusted video content to the communication device, wherein the communication device presents the second adjusted video content using the video content application” as in claim 1 and the similar language in the independent claims 10 and 18.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as in claim 1 and the similar language in the independent claims 10 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426